Citation Nr: 9935044	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  99-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than December 11, 
1997, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1956 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 VA RO decision which 
granted a claim of TDIU, effective from December 11, 1997.  


FINDINGS OF FACT

1.  By a May 1993 decision, a claim for TDIU was denied by 
the RO.  

2.  A notice of disagreement (NOD) with the May 1993 denial 
of TDIU was received in June 1993, and a statement of the 
case (SOC) was issued in July 1993.  Testimony presented in 
May 1994 constituted a substantive appeal of the May 1993 
denial.

3.  On February 21, 1996, a letter from the veteran was 
received at the RO in which he indicated that he no longer 
wanted to pursue his appeal.  

4.  The veteran filed another claim for TDIU on December 11, 
1997.  

5.  It was ascertainable that the veteran met the criteria 
for TDIU more than one year prior to the December 11, 1997, 
claim.



CONCLUSION OF LAW

The assignment of an effective date earlier than December 11, 
1997, for the award of TDIU is not warranted.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 3.400, 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  Section 5110(b)(2) of title 38, United States 
Code, provides otherwise by indicating that "[t]he effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  

In the veteran's case, a claim for TDIU was filed on December 
11, 1997.  However, it was not his first such claim.  TDIU 
was previously denied by the Board in September 1983 and 
again in May 1988.  Thereafter, TDIU was denied by the RO in 
June 1988.  No appeal from the June 1988 denial was 
initiated.  38 C.F.R. §§ 19.129, 19.192 (1987) (an appeal 
must be initiated within one year of notice of the denial).  
Another claim for TDIU was filed in October 1992, but was 
denied in May 1993.  The veteran filed a NOD in June 1993 and 
a SOC was issued in July 1993.  A hearing was held May 10, 
1994, which was reduced to writing on May 18, 1994, and 
consequently is construed by the Board as a timely 
substantive appeal of the May 1993 denial.  Tomlin v. Brown, 
5 Vet. App. 355 (1993).  February 1994, September 1994, and 
October 1995 rating decisions, confirming the May 1993 
denial, were entered.  However, in February 1996, the veteran 
indicated that he did not want to appeal any further.  

The veteran's February 1996 withdrawal of his appeal had the 
effect of rendering the aforementioned rating decisions 
final.  38 C.F.R. § 20.204 (1995).  In other words, the 
withdrawal of the substantive appeal created a situation in 
which no timely appeal of any of the rating decisions from 
May 1993 to October 1995 was made.  38 C.F.R. §§ 20.302, 
20.1103 (1992).  In such a case, these prior final denials 
are determinative as to the evidence then before the RO.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  Nevertheless, in a 
rating increase case, when a claim is received subsequent to 
a prior final denial, and the RO finds a basis for granting 
the benefit sought (TDIU), the question under § 5110(b)(2) 
becomes whether it was factually ascertainable that an 
increase was warranted within the year preceding the date of 
claim.  Id.  This determination is to be made on the basis of 
all the evidence of record.  Hazan, at 521; Swanson v. West, 
12 Vet. App. 442 (1999).  However, when it is determined that 
the factually ascertainable increase occurred more than one 
year prior to the receipt of the claim for an increase, the 
effective date is governed by the general rule that the 
effective date is the later of the date of increase or the 
date of claim.  Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(2) (1999).  

The Board notes that the claim for TDIU was granted on the 
basis of a March 1998 VA examination which included a Doppler 
study that showed findings consistent with deep vein 
thrombosis of the common femoral vein, and similar thrombosis 
of almost the entire superficial femoral vein on the left, 
and deep vein thrombosis of the common femoral vein, 
superficial femoral vein and distal popliteal vein above the 
knee on the right.  An examination revealed only slight 
varicosities and no sequelae of the nephrectomy.  It was 
specifically reported that the Doppler study had revealed 
findings like those previously noted on a June 1995 study.  
(The June 1995 study indeed revealed such findings.)  
Consequently, the Board finds that the basis for finding 
entitlement to TDIU in the record well before the year prior 
to the December 1997 claim.  In fact, as early as June 1995, 
findings of deep vein thrombosis on which the RO ultimately 
relied to grant TDIU were evident in VA records.  
Consequently, given that the evidence of the degree of deep 
vein thrombosis changed so little, the Board concludes that 
entitlement was ascertainable more than one year before the 
December 11, 1997, claim was filed. 

As noted above, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(2) (1999).  In the veteran's case, the later of 
the two is the December 11, 1997, claim.  Consequently, an 
earlier effective date may not be assigned.  

The veteran argues that he was not competent in February 1996 
to withdraw his appeal.  The Board can find no basis, in 
regulation or statutory authority, to support his assertion 
that an earlier effective date for the award of TDIU on these 
grounds is warranted.  He supports his assertion by referring 
to VA mental health treatment records, dated from February 
20, 1996, and private hospitalization records dated from 
February 24, 1996.  These records show that, in February 
1996, the veteran was seen for feelings of hopelessness, 
guilt, poor memory and concentration, and concerns over 
religious prophecy.  Diagnoses included severe major 
depression, rule out psychotic features with suicidal 
ideation, severe obsessive-compulsive disorder, generalized 
anxiety disorder, and dependent personality disorder.  This 
evidence does not, however, show that the veteran was not 
competent to make decisions affecting VA benefits.  

In some circumstances, once a formal claim for compensation 
has been allowed, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, provided that such a report relates to a disability 
for which service connection has previously been established 
or a claim specifying the benefit sought is received within a 
year of the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157 (1999).  In the veteran's case, 
as for such records that might qualify as an informal claim 
under § 3.157, the Board looks only to records created after 
the October 1995 denial.  This is so because the denial 
became final as to all claims that preceded it when the 
veteran withdrew his appeal, and thereafter did not take 
action to reinstate the appeal within a year of the denial 
notice.  See discussion, supra.  

A February 15, 1996, report might be considered as sufficient 
to constitute an informal claim under § 3.157.  (Other 
records were created either prior to the October 1995 denial 
or subsequent to the December 1997 claim, or were otherwise 
not relevant to service-connected disability.)  However, the 
Board notes that the February 15, 1996, report was of a VA-
directed compensation examination and consequently did not 
represent outpatient treatment, hospital examination, or 
admission to VA or uniformed services hospital.  § 3.157.  
Moreover, it preceded the veteran's February 21, 1996 
withdrawal.  Therefore, no record can be construed as 
representing a claim for TDIU earlier than December 11, 1997.  
The Board consequently concludes, for the reasons enunciated 
above, that an award of an earlier effective date is not 
warranted.


ORDER

An effective date earlier than December 11, 1997, for the 
award of a TDIU is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

